Allowable Subject Matter
Claim(s) 1-6, 11, and 13 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises finding a likelihood of a registered image included in an authentication result for an input image of a first frame and a likelihood of a registered image included in an authentication result for an input image of a second frame being previous to the first frame, and outputting one of the authentication result for the input image of the first frame and the authentication result for the input image of the second frame is displayed.  The closest prior art, Fujita (Pub. No.: US 2009/0309700 A1 – hereinafter “Fujita”)shows a similar system which also includes a registered face image data recording unit and a group information recording unit; where, the group information recording unit correlates and registers the personal names (registered names) of the registered face image data belonging to the group and the group name.  
However, Fujita fails to disclose “output[ing] as an authentication result for a first frame captured after a second frame, based on likelihoods of the prescribed number of registered images which are included in the selection result for each of the groups for the first frame and likelihoods of the prescribed number of registered images which are included in the selection result for each of the groups for the second frame, one of the selection result for the first frame and the selection result for the second frame,” as claimed.  These distinct features have been added to the independent claims 1 and 11; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666